Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
Double Patenting
Applicants have requested that the double patenting rejection based upon US 9271601 in the first office action dated 12/9/2016 be held in abeyance.
	Applicants are requested to maintain a clear line of demarcation between the present application and patent no.: US 9271601.
	Any prior art regarding these related applications should be disclosed herein. MPEP 2001.06.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,6-10,13-14,16-17,20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 14, 16, 17 and 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarisch (6,854,378) in view of Macchi (US 2005/0172822); Fond (5,897,899); Buffet et al(US 2010/0196545), Curro et al (2002/0039867) , Applicant’s Admission of Prior Art and Hale (US 2003/0222089).
For claim 1 Jarisch teaches a capsule 3(par 26 sachet) and method for preparing a beverage, comprising: a substantially rigid (par 36 in applicant’s publication-plastic) circumferential wall 

Jarisch teaches the exit area comprises an exit filter (50), through which the beverage can drain from the capsule, wherein the lid piercing means (relief elements of distribution plate (40); Fig. 1) and the exit filter of the capsule, in use, is not pierced by the piercing means of an apparatus (1) for preparing a predetermined quantity of beverage suitable for consumption using an extractable product and the lid stays intact (locations on lid (50) which do not contact the relief elements of distribution plate (40); Fig. 1). The reference teaches the filter sealed at 51 and not sealed there between. These are the recited regions. Jarisch in column four lines 5 to 20 teaches guaranteeing a slower pressure rise and better quality extraction similar to applicant. 

The claim differs at best in that the cartridge/capsule comprise 1) “mult -layer filter comprising a layer of a non-woven and/or woven fibrous material and a further layer, wherein one of the layer of non-woven and/or woven fibrous material and the further layer faces the extractable product and the other of the layer of non-woven and/or woven fibrous material and the further layer forms an outer surface of the capsule” and 2) “filter layer comprises at least one first region where the non-woven and/or woven material has been sealed to prevent egress of liquid there through, and at least one second region where the non-woven and/or woven material prior to use of the capsule has not been sealed to allow egress of liquid there through during use of the capsule; wherein the further layer is a perforate-and/or porous layer bonded to the layer of fibrous material”.

AAPA is set forth in paragraphs 6,7,8,9 in the background of its invention of its publication which discloses “Tyvek” RTM as a material having first and second regions:
By providing an entrance filter of non-woven and/or woven fibrous material with first and second regions, a stable entrance area may be provided with a reliable and reproducible pressure development in the capsule. The flow restriction for the fluid may be provided by the non-woven and/or woven fibrous material filter layer. 
[0009] Non-woven fibrous material is understood to comprise fibers and/or filaments that can be relatively long and/or relatively short, but that are arranged in a rather chaotic way in the material. No preferred orientation of the fibers and/or filaments and/or no arrangement and/or organization of the fibers and/or filaments are present in the material. An example of a non-woven fibrous material is Tyvek.RTM.. 

“Tyvek” is believed used in medical devices and believed to have filtering ability. It is believed to have been developed in about 1955.
Fond teaches a sealed cartridge for beverage preparation in which tear face cover (4) may be a multilayer cover (4a, 4b) made of woven or non-woven fibers, polypropylene or polyethylene, and/or paper fibers (col. 6 lines 10-23) to form a network at the location of the 
Buffet teaches as well at least one first region and at least one second region including a plurality of second regions distributed over substantially the entire surface of the filter layer in para 14,15,20,21. Buffet cites Seward et al (US 4886674) having a similar sachet.
Curro teaches this and region with density difference at least in para 10-filter,58-patterns (3855046 fig 2;5620779-fig 10,11 incorporated by reference), 69-Tyvek,135-filters,136-filters,81-fig 7,79-fig 6 regions w/different densities.
The advantage is structural integrity and facilitating brewing and avoiding channeling and backpressure. The references teach pressure distribution control and reproducible results.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the capsule of Jarisch by providing the capsule with first and second regions sealed or not if necessary as taught by Macchi and AAPA for structural integrity and flow control and to modify the filter layer of Jarisch-Macchi-AAPA by employing woven and non- woven materials sealed or not for the filter as taught by Fond and Buffet and Curro and AAPA to form a network to keep a face integrally intact and reduce dispersion of the coffee grounds facilitating homogenous extraction of coffee and for preventing coffee grounds from exiting the cartridge/capsule, channeling and backpressure. 
The references teach flow control using regions that are open or not, that is sealed or not. Distribution of open regions is also taught and is a matter of optimization using a result effective variable of porosity. This claimed invention is directed to a known material used in a known device and is not patentable.

Fond teaches a sealed cartridge for beverage preparation in which tear face cover (4) may be a multilayer cover (4a, 4b) made of woven or non-woven fibers, polypropylene or polyethylene, and/or paper fibers (col. 6 lines 10-23).  Fond also teaches multilayer construction. See Fond col 5 line 35-col 6 line 50 where mixtures of material or composite or multilayer film materials of paper and plastic including polyethylene and polypropylene are taught as well.
Macchi teaches one or more layers of filter paper or means of one or more strips of microperforated plastic material in paragraphs 58-59 and also teaching heat sealing, ultrasound sealing, glue or the like such materials. Macchi in paragraph 58-59 teaches heat sealing, ultrasound sealing, glue or the like such materials which is bonding of perforate and/or porous layers.

Hale teaches a beverage cartridge having a bonded multilayered filter (50,par 44) comprising first filter element (56) and second filter element (58) in which second filter element (58) is comprised of a porous layer and may be made from any non-woven polymer material (para. 0038) to govern the extraction level of the filtered beverage (para. 0040).
The advantage is control of extraction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the filter of Jarisch-Macchi-AAPA-Fond-Buffet-Curro by supplementing it with an additional layer as taught by Hale or Macchi or Fond to govern the extraction level of the filtered beverage and the porous layer of Hale or Macchi corresponding to regions that allow fluid to flow through the cartridge to control of extraction. 


For claim 3: wherein the non-woven and/or woven material comprises biodegradable fibers.  See Fond –paper, cardboard, polyethylene-/Buffet and the rejection of claim 1.
For claim 14: wherein the exit area of the capsule comprises an exit filter, through which the beverage can drain from the capsule, wherein the exit filter of the capsule, in use, is not pierced by lid piercing means of an apparatus for preparing a predetermined quantity of beverage suitable for consumption using an extractable product and the lid stays intact. See fig 1 element 40 of Jarisch and fig 1 of Macchi elements 43,44.
For claim 16: wherein the circumferential wall is cylindrical, hemispherical, frustoconical or polygonal. See Jarisch fig 1,col 4 line 40.
For claim 17: wherein the extractable product comprises roasted and ground coffee. See Jarisch abstract and background of invention.
For claim 20: A method for preparing a predetermined quantity of beverage suitable for consumption using the capsule for preparing a predetermined quantity of beverage suitable for consumption using an extractable product of claim 1, the method comprising: providing the capsule, the capsule comprising a circumferential wall, a bottom closing the circumferential wall at a first end, and a lid closing the circumferential wall at a second end opposite the bottom wherein the circumferential wall, bottom and lid enclose an inner space comprising the extractable product, providing an apparatus, the apparatus comprising a receptacle for holding the capsule, a fluid dispensing device for supplying an amount of a fluid under pressure to the capsule for preparing the beverage, and an outlet which, in use, is in fluid communication with the capsule for draining the prepared beverage from the capsule and supplying the beverage to a 
The references teach flow control using regions that are open or not, that is sealed or not. Distribution of open regions is also taught and is a matter of optimization using a result effective variable of porosity. 
For claim 21: wherein the non-woven and/or woven material comprises polypropylene fibers or polyethylene fibers. See the rejection of claim 1.
For claim 22: wherein the non-woven and/or woven material comprises paper fibers. See the rejection of claim 1.
For claim 23: wherein the non-woven and/or woven material comprises polypropylene fibers or polyethylene fibers. See the rejection of claim 1.

For claim 25: wherein the circumferential wall is hexagonal or octagonal. See the rejection of claim 1. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges/shapes by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The shape of the circumference is a result effective variable.
26. (New) A capsule for preparing a predetermined quantity of beverage suitable for consumption using an extractable product, the capsule comprising: a substantially rigid circumferential wall, a bottom closing the circumferential wall at a first end, and a lid closing the circumferential wall at a second end opposite the bottom, wherein the wall, bottom and lid enclose an inner space comprising the extractable product, wherein the bottom comprises an entrance area for supplying a fluid to the extractable product for preparing the beverage, wherein the lid comprises an exit area for draining the prepared beverage from the capsule; wherein the exit area of the capsule comprises a filter layer, wherein the filter layer is a multi-layer filter comprising a layer of a non-woven and/or woven fibrous material and a further layer, wherein the layer of non-woven and/or woven fibrous material forms an outer surface (fig 1depicting filter 50)of the capsule; wherein the filter layer comprises at least one first region where the non-woven and/or woven material has been sealed to prevent egress of liquid there through, and at least one second region where the non-woven and/or woven material prior to use of the capsule has not been sealed to allow egress of liquid there through during use of the capsule; wherein the outer surface(fig 1 depicting filter 50) of the capsule at the exit area consists of the non-woven and/or woven fibrous material: wherein the further layer is a perforate and/or porous layer 

27. (New) The method of claim 20, wherein the outer surface of the capsule at the exit area consists of the non-woven and/or woven fibrous material. See the rejection of claim 1 and Fond col 5 line 35-col 6 line 50 where mixtures of material or composite or multilayer film materials of paper and plastic including polyethylene and polypropylene are taught as well as Macchi in paragraph 58-59 teaching for such materials heat sealing, ultrasound sealing, glue or the like. This teaches an outer surface that consists of the recited fibrous material.
	
	Claims 6-10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarisch (6,854,378) in view of Macchi (US 2005/0172822) and Fond (5,897,899) and Buffet and Curio and Applicant’s Admission of Prior Art and Hale (US 2003/0222089) as applied to claim 1 further in view of Schifferle (US 2003/0172813).
	For claim 6: wherein the entrance area comprises a filter layer, wherein the filter layer comprises a layer of non-woven and/or woven material, wherein the filter layer comprises at least one first region where the non-woven and/or woven material has been sealed to prevent egress of liquid there through, and at least one second region where the non-woven and/or woven material has not been sealed to allow egress of liquid there through.
The claim differs in that Jarisch –Macchi-AAPA- Fond-Buffet-Hale do not teach the filter layer of the entrance area comprises a layer of non-woven and/or woven material(claim 6); polymeric fibers(claim 7) such as polypropylene or polyethylene; biodegradable fibers(claim 8); 
Jarisch teaches the entrance area comprises a filter layer (bottom of capsule is a filter area or layer; Fig. 1), wherein the filter layer comprises at least one first region where the material of the filter layer has been sealed to prevent egress of liquid there through (locations on bottom which do not contact the piercing elements (6); Fig. 1), and at least one second region where the material has not been sealed to allow egress of liquid there through (locations on bottom which are in contact with piercing elements (6) to create multiple tears in bottom to introduce water; Fig. 1). Jarisch teaches the entrance area comprises an entrance filter (bottom of capsule is a filter area or layer; Fig. 1) for supplying fluid to the extractable product there through which entrance filter, in use, is positioned at a distance from bottom piercing means (6) of an apparatus (1) for preparing a predetermined quantity of beverage suitable for consumption using an extractable product, such that the capsule is not pierced by the bottom piercing means and the bottom stays intact (locations on bottom which do not contact the piercing elements (6); Fig. 1).
Fond teaches a sealed cartridge for beverage preparation in which tear face cover (4) may be a multilayer cover (4a, 4b) made of woven or non-woven fibers, polypropylene or polyethylene(biodegradable), and/or paper fibers (col. 6 lines 10-23).  
Schifferle teaches that it is known for a bottom or cover (4) to be a multilayer composite material which is pierced by piercing member (21) to introduce water or fluid into the cartridge or capsule (para. 0028).  Distribution member (3) is also interpreted as part of the cover (4) which allows the distribution member layer (3) to be a perforate and/or porous material (embossing and annular segments and recess (15); para. 0031; Fig. 1).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the entrance area of Jarisch-Macchi-AAPA- Fond-Buffet-Curro-Hale by employing the fibrous materials of Fond-AAPA to the bottom of the capsule or entrance area of the capsule based upon a multilayer bottom cover or entrance area as taught by Schifferle to form a network at the location of the tears to keep the face integrally intact.
For claim 7: wherein the non-woven and/or woven material comprises polymeric fibers. See the rejection of claim 2.
For claim 8: wherein the non-woven and/or woven material comprises biodegradable fibers. See the rejection of claim 3.
For claim 9: wherein the non-woven and/or woven material comprises biodegradable fibers. See the rejection of claim 1.
For claim 10: wherein the further layer is a layer of non-woven and/or woven material. See column 6 lines 10-20 of Fond.
For claim 13: wherein the entrance area of the capsule comprises an entrance filter for supplying the fluid to the extractable product there through which entrance filter, in use, is positioned at a distance from bottom piercing means of an apparatus for preparing a predetermined quantity of beverage suitable for consumption using an extractable product, such that the capsule is not pierced by the bottom piercing means and the bottom stays intact. See fig 1 of Jarisch.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teaches flow control for exit filters which are not pierced: Arrick et al., US 7279188 in the abstract and Koller et al. US 2018/0072490 in paragraph 46. Applicant’s patent US 9271601 is noted.

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for teachings or matters specifically challenged in the argument. Paragraphs 6-9 of its publication teach “Tyvek” having the claimed material with first and second regions as an AAPA. Because the material is known, the invention appears to be to a new or known use of a known material. Applicant’s remarks about teaching away are not understood because a sachet is being modified with known material to perform in a conventional manner and in a conventional structure to produce a known product. The references teach pressure distribution control and reproducible results.
The material “Tyvek” was developed in about 1955 and is believed known for use as a filter according to Wikipedia.
Again regarding remarks submitted in response to the final rejection, the remarks on page 9 of the amendment are not persuasive. In the remarks applicant emphasizes that claim one recites a lid comprising an exit area which in turn comprises a filter layer as recited. The claim recites a second side that forms an outer surface of the capsule. The claim then recites a filter layer having a first region and a second region and pluralities thereof. The lid is recited in a manner encompassing a sealed closure or not. It comprises an exit area for draining a prepared beverage from the capsule. The claim also recites a filter layer having a first sealed region and a second region prior to use that has not been sealed. Figure 4 of the present application depicts the filter material in which first region 51 has been sealed and second regions 52 have not been 
On page 9 of the remarks applicant emphasizes recitations in claim one drawn to the second region. It appears that the present invention is directed to flow rate control. Pressure is noted in paragraphs 20, 34 of the present application. Paragraph 16 teaches uniform pressure while paragraph 80 teaches reproducible pressure development in the capsule that is reliable and flow restriction using the filter layer material. But flow rate control by construction of exit areas is known in the art. The claims appear directed to occluded regions and pervious regions. The art teaches filter material having particulate material such as charcoal or flavorings that are open prior to inclusion. Flow restriction using nonwoven and woven fibrous material is known in the art. Parameters such as density and physical characteristics of the fibers have been used to achieve variation in flow through filters. Consequently the claim is directed to flow rate control using physical characteristics of filter material which draws the issue of non-obviousness to substitution of known filter materials in a capsule having filter material. 
The phrase “prior to use” is a product by process limitation and not distinguishing at least because the lid can be pierced or not. It can be foil. Jarisch in column four lines 5 to 20 teaches guaranteeing a slower pressure rise and better quality extraction similar to applicant. 

Macchi teaches in paragraph 59 a lid with micro perforations which is sealed. In paragraphs 54 and 55 a filter is taught with holes and that the lid as taught in paragraph 59 can be made of one or more layers of filter paper or by means of one or more strips of microperforated plastic material. Pressure control is taught in paragraph 25 where the cartridge is pressurized for an optimal length of time until the breakable portions of the bottom of the container give way and the extraction of the beverage from the cartridge occurs. Similarly paragraph 71 and 72 each pressure control. Again applicant’s invention discloses alternative embodiments where the lid can be pierced or not pierced. Consequently the remarks are not understood. 
Fond teaches pressure control in column 5 lines 50to 60 using foil such as aluminum or a plastic film impermeable to oxygen. Other materials are taught including combinations of metal, plastic and paper in column six lines 5 to 25 where multiple layer material is taught in including woven and nonwoven materials. Flow control is also taught in column seven lines 35 to 50. A barrier layer is taught in column six lines 30 to 40. Consequently multiple layers are taught in which regions can be pervious or not or sealed or not. 
Buffet is discussed on page 12 in the middle of the remarks. Contrary to the assertions by applicant, Buffet teaches in paragraph 20 particles dispersed in the matrix material, including beverage preparation ingredient, blown into nonwoven webs. The particles can also include activated carbon. The beverage ingredient would be soluble including sweeteners, flavoring agents, coloring agents or fortifying agents. These would constitute sealed and non-sealed 
Paragraph 30 teaches that the capsule comprises a filter element in beverage or coffee preparation. See figure 5. The abstract teaches a beverage preparation material comprising insoluble and water permeable matrix having a beverage ingredient dispersed therein wherein a plurality of layers, cells, or individual particles of the beverage ingredient are held in spaced apart relationship within the material by regions of the matrix. Consequently first and second regions sealed and unsealed are taught in the reference.
The comments on the bottom of page 12 of the remarks bridging page 13 are not understood. Paragraph 132 of Curro teaches one or more central layers 30 comprising apertures, pores, holes, or other openings in which substances can be disposed. The substances can be on or in the central layer 30. Paragraph 133 teaches that the substances can be captured in apertures during use. Paragraph 135 teaches use as filters made by laminating dissimilar polymeric nonwoven materials. Paragraph 136 teaches use as a teabag for individual cups of coffee. Paragraph 137 teaches a laminate form having two nonwoven outer layers. Consequently applicant’s comments are not understood. Layers may contain encapsulated material or not and when material is encapsulated such construction can read on sealed regions of the first and second regions recited in the claim. 

It is the combination of references that is under consideration.

Again, Fond and Buffet and Curro teach first and second regions with a plurality of second regions over the entire surface of the filter layer. 

 
    PNG
    media_image1.png
    131
    393
    media_image1.png
    Greyscale
.
See other figures as well. The recitation where regions are sealed is confusing at least because the filter layer is sealed. What applicant appears to be reciting is that the filter material has regions and is heterogeneous with locations or regions that prevent egress of liquid. The term sealed in the context of the claim is inaccurate. The references including Buffet have more complete descriptions like paragraphs 14-21 in this regard. The support for the filter layer also has regions that seal regions of the filter layer. Some clarity in the claim language is needed. Winkler (not prior art) but representative of it is considered to teach in para 39 different regions of a filter that can pass or not fluid to be known in the art about the time of the effective date of the claimed invention. Tyvek used by applicant was known in filter use substantially before Winkler as shown by Curro.
Winkler teaches “at least one second region where the non-woven and/or woven material prior to use of the capsule has not been sealed to allow egress of liquid there through during use of the capsule” in para 36, 37-multiple layers of filters,39-regions pass or not,42,49,5:
[0039] In accordance with an aspect of the invention, the filter 30 may be attached to the lid 38 at a periphery 32 that is spaced inwardly and away from the rim 19. In addition, the filter 30 may extend from the periphery 32 at least partially into the interior space 14. As mentioned above, the filter 30 may be arranged between the first and second chambers 14a and 14b of the interior space 14 so that liquid in the first chamber 14a of the interior space (e.g., that interacts with beverage medium 20) flows through the filter 30 and toward the second chamber 14b of the interior space 14 before exiting the container 12. The filter 30 may function to remove materials over a certain size from a liquid, e.g., may 


The rejections are maintained.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See EP2239212 cited by applicant para 51-52,fig 4,5.
The PTO points out that the references teach lids as do applicant. The claims are open ended as well and encompass such. The citations to applicant specification are noted. BRI is being applied to the claims. Paragraph 52 describes that the second regions are left open or can be made open and are not sealed. So the second region is sealed until not sealed. Sealing can be by gluing, painting, melting or resin. The art knows this. Applicant argues on page 11 that " Fond does not disclose, teach, or suggest a filter layer that comprises a layer of fibrous material that "forms an outer surface of the capsule" and includes a "plurality of second regions" that are not sealed to "allow egress of liquid there through" and are "distributed over substantially the entire 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761